385 U.S. 450 (1967)
KIRKPATRICK, SECRETARY OF STATE OF MISSOURI, ET AL.
v.
PREISLER ET AL.
No. 738.
Supreme Court of United States.
Decided January 9, 1967.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MISSOURI.
Norman H. Anderson, Attorney General of Missouri, and J. Gordon Siddens and Thomas J. Downey, Assistant Attorneys General, for appellants.
Paul W. Preisler, pro se, and for other appellees.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.
MR. JUSTICE HARLAN and MR. JUSTICE STEWART are of the opinion that probable jurisdiction should be noted and the case set for oral argument.